Citation Nr: 1449366	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-35 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1944 to July 1946.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue regarding whether a TDIU is warranted is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

The record in this matter consists solely of electronic claims files and has been reviewed.  No relevant evidence has been included in the claims file since the statement of the case (SOC) dated in October 2012.  The Veteran initially appealed the rating assigned for his service-connected hearing loss.  However, in his VA Form 9, Substantive Appeal to the Board, he specifically limited his appeal to the issue of an increased rating for pes planus. 

In a September 2014 Informal Hearing Presentation from the Veteran's representative, the issue of an increased rating for bilateral hearing loss is raised.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over the issue, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is in relative equipoise regarding whether the Veteran's service-connected bilateral pes planus has caused pronounced disability in his feet.    

CONCLUSION OF LAW

The criteria for a 50 percent rating, for service-connected bilateral pes planus, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of a March 2011 letter sent to the Veteran.  The letter informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).      

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue on appeal has been obtained.  VA has obtained the Veteran's STRs and VA treatment records relevant to his claim.  VA afforded the Veteran the opportunity to give testimony for the Board's review.  Moreover, VA provided the Veteran with a VA compensation examination for his claim.    

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim for Increased Rating

The Veteran has been service connected for pes planus since September 1946, and was rated as 10 percent disabled for the disorder between November 1950 and March 2011.  

On March 14, 2011, the RO received a claim for increased rating for pes planus.  In the August 2011 rating decision on appeal, the RO granted an increased rating to 30 percent effective the date of claim.  The Veteran continues to seek a higher disability rating during the appeal period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the Board will consider whether a higher rating has been warranted from March 14, 2010 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Pes planus is rated under Diagnostic Code (DC) 5276 of 38 C.F.R. § 4.71a.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, DC 5276.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.   

The relevant evidence of record dated since March 2010 consists of VA treatment records, lay statements, and an April 2011 VA compensation examination report.   

With regard to the one-year period prior to the March 2011 claim for increased rating, no relevant medical or lay evidence indicates that an increase in the Veteran's disability occurred during that period.  There is one VA treatment record dated during this period that addresses the feet.  A December 2010 treatment record indicates that the Veteran complained of foot pain without adding further information regarding the extent of his disability.  Moreover, there is no lay evidence pertaining to this period.  Based on the absence of evidence during this period, a rating in excess of 10 percent is unwarranted prior to March 11, 2011.  38 C.F.R. § 3.400(o)(2).  

The earliest evidence dated after the March 14, 2011 claim is found in an April 2011 VA compensation examination report.  In the report, the examiner indicated a review of the claims file, an interview of the Veteran, and an evaluation of the Veteran's feet.  The examiner noted that the Veteran has severe pes planus.  In addition, the examiner noted that the Veteran had several other significant foot disabilities such as tibialis dysfunction, hallux valgus, hammertoes, and claw toes for which he underwent surgery prior to the appeal period (the record indicates surgery for hallux valgus in 2005 and surgery for claw toes in 2000).  As the evidence is not clear regarding whether the tibialis, hallux valgus, hammertoes, and claw toes are separate and distinct disorders from the pes planus, the Board has considered the disabling effects of the other disorders in rating pes planus here.  Mittleider v. West, 11 Vet. App. 181 (1998); cf. 38 C.F.R. § 3.310.  

The April 2011 VA examiner noted the Veteran's complaints of pain, stiffness, fatigability, weakness, and lack of endurance.  On examination of the left foot, the examiner noted tenderness in the arch, 43 degrees angulation at the 1st metatarso phalangeal joint, an inward bowing Achilles alignment on weight bearing and non-weight bearing, pain on manipulation of the Achilles tendon, and mid-foot pronation.  The examiner noted malalignment of the forefoot and midfoot.  The examiner noted no arch present on weight bearing and left heel valgus of 19 degrees.  

On examination of the right foot, the examiner noted painful motion and tenderness, particularly in the arch.  The examiner noted a severe tibialis dysfunction associated with the pes planus.  With regard to the alignment of the Achilles, the examiner noted marked displacement on weight bearing and non-weight bearing, which was not correctible with manipulation.  The examiner noted forefoot and midfoot malalignment which was not correctible by manipulation.  The examiner noted marked pronation with no arch present on weight bearing.  The examiner noted right heel valgus of 2 degrees, which was not correctible.  Finally, the examiner noted an antalgic gait.  

An April 2011 x-ray noted arthritic changes and:

on the right a 33 degree hallux abductus angle with bone on bone narrowing at the first metatarsal phalangeal joint.  On the left the patient has undergone a cheilectomy of the mesial aspect of the head of the first metatarsal as well as a proximal osteotomy of the first metatarsal as witnessed by a well seated and intact fully threaded cannulated screw.  In addition of the head of the proximal phalanx of the second toe of the right foot has been resected.  The remainder of the osseous structures are located articular surfaces preserved and trabecular pattern within normal limits.  Noted are bilateral claw toes involving several of the 4 lateral toes of both feet.    

The VA treatment records note the Veteran's complaints of pain in his feet, but do not contain further details.  

In an October 2011 statement of record, the Veteran described being severely disabled by his foot disabilities to such an extent that deformity associated with his foot disabilities requires special shoe wear that renders him incapable of employment.  Further, the Veteran indicated that he experiences balance problems due to the foot problems and the shoe wear.  The Veteran's lay statements are of probative value because he is competent to attest to symptoms he may observe or sense, such as deformity, disfiguration, pain, and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  

As noted above, a 50 percent rating is warranted for pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  The Board finds that this criteria is approximated in the findings of the April 2011 VA examiner, particularly while considering the disabling effects of the Veteran's other perhaps closely associated foot disabilities.  See Mittleider, supra.  Indeed, the Board cannot find based on the current record that the preponderance of the evidence demonstrates that the Veteran does not experience "pronounced" disability in both feet, that he does not experience "extreme tenderness" on the bottom of his feet, or that he does not have "marked" displacement of his Achilles tendon.  The Board notes that "marked" displacement was noted expressly in the report for the right foot, but not expressly for the left foot.  Nevertheless, the examiner did note inward bowing of the tendon with pain on weight bearing, and non-weight bearing.  Finally, with regard to the issue of corrective shoe wear, the Veteran persuasively contends in his October 2011 statement the corrective foot wear he uses does not improve his bilateral disability.  As such, the Board finds a 50 percent rating warranted here under DC 5276 effective the date of the Veteran's claim for increased rating on March 14, 2011.  

The Board has considered whether other DCs addressing foot disabilities would apply in this matter.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The other disorders noted earlier - hallux valgus, claw toes, tibialis dysfunction, and hammertoes - are separately rated under 38 C.F.R. § 4.71a under DCs 5278, 5280, 5282, 5284, and perhaps even 5262 for the tibialis dysfunction.  Other foot injuries is rated under a catchall provision of DC 5284. As none of these DCs authorizes a rating in excess of 50 percent, none will be applied here.  Furthermore, as there is no way to differentiate the individual foot symptoms from each of these disorders, and as the Board has applied Mittleider above, separate ratings for each disorder is not appropriate.  Lastly, the service-connected disability is flat feet. DC 5276 specifically addresses this disorder.  Therefore, it is the most appropriate code to use to rate the disability. 

Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's bilateral foot disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.71a, 4.130.  Specifically, the Veteran manifested the symptomatology that warrants the schedular rating granted here.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is also service-connected for bilateral hearing loss, tinnitus, and residuals of hemorrhoidectomy.  He is separately rated as 10 percent disabled for hearing loss and tinnitus, and is rated noncompensably for the hemorrhoid disorder.  The Veteran has at no point during the current appeal indicated that his service-connected bilateral foot disorder results in further disability when looked at in combination with the other service-connected disorders.    

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's bilateral foot disorder.  38 C.F.R. § 4.71a.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.

In sum, an increased scheduler rating to 50 percent is warranted for the Veteran's bilateral foot disability under DC 5276.  To that extent the claim is granted.  The preponderance of the evidence is against the assignment of a higher rating, however.  38 U.S.C.A. § 5107(b).  


ORDER

From March 14, 2011, a 50 percent rating is granted for the Veteran's pes planus, subject to the laws and regulations governing the payment of monetary benefits.  
REMAND

As noted above, the Veteran raised the issue of unemployability in his October 2011 statement of record, in which he asserted that his foot disability, and shoe wear used for his condition, render him unemployable.  Based on this assertion, the Board must consider Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for entitlement to TDIU when the appellant claims he is unable to work due to a service-connected disability).  

Additional development and medical inquiry is therefore warranted into a claim to a TDIU.  Upon remand, any outstanding VA treatment records relating to the claim on appeal that have not yet been associated with the claims file should be obtained.  The most recent VA treatment records are dated in April 2011.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the implied claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent VA treatment records of file are dated in April 2011.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.    

3.  Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should comment on the functional impact of the Veteran's service-connected disabilities on his ability to engage in various types of labor. 

4.  Then, adjudicate the TDIU claim.  In particular, review all the evidence that was submitted since the October 2012 SOC was issued.  If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental SOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


